131 F.3d 149
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Antonio Garfield BLACK, Defendant-Appellant.
No. 96-16885.
United States Court of Appeals, Ninth Circuit.
Submitted November 17, 1997.**Decided Nov. 20, 1997.

Appeal from the United States District Court for the Eastern District of California, D.C. Nos.  CV-92-00400-MLS, CR-89-00323-MLS;  Milton L. Schwartz, District Judge, Presiding.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Antonio Garfield Black appeals the sentence imposed by the district court following Black's successful 28 U.S.C. § 2255 motion seeking to vacate the firearm portion of his conviction.  Black contends the district court lacked jurisdiction to resentence him for his remaining drug conviction and enhance his sentence under U.S.S.G. § 2D1.1.


3
We reject this contention in light of our recent opinion in United States v. Handa, 122 F.3d 690 (9th Cir.1997).  Accordingly, the district court is


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3